FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statement filed 7 FEB 2022, subsequent to the last office action mailed 17 AUG 2021 and including the 37 CFR 1.17(p) fee and lacking a certification statement.


Specification
The Abstract of the Disclosure filed 18 JAN 2022 is objected to because the abstract does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text, for scanning purposes.
The specification amendment to page 65, line 1 has not been entered since it appears on the same page as the Abstract.  Moreover, this amendment should direct the insertion of a new paragraph at this location to remove any ambiguity and lessen the likelihood of a printer rush action that delays issuance of the patent.
The title is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 75, 76, 77, 81-87, and 89-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STEPHENS (US 5803596).
The patent to STEPHENS ‘596 discloses a system for producing a cementitious product comprising pumps 50, 70, 102; proportional pump controllers at 180 for the pumps 50, 70, 102; an injector (proximate 116 or 148); an inline mixer conduit 78; wherein the second pump is run at a rate controlled proportionally to a rate of the first pump via the controller system at 180 that controls the flow rates of the pumps; and flowmeters 43 and 114 connected to the controlled system; whereby the system is capable of and intended to discharge the cementitious mixture (i.e., the cementitious mix and the admixture) on desired surfaces such as into cavities or voids or for forming tunnel liners inherently including vertical surfaces (col. 10, line 59 - col. 10, line 10); the cementitious mix intermixed with the admixture is expelled from the conduit 78 via pumping force of the pump 70, not via any pneumatic assistance.  
Claims 81-87 and 89 are not germane to the patentability of the system since these claims are drawn to the material or article worked upon by a structure.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  See MPEP 2115:



2115    Material or Article Worked Upon by Apparatus [R-07.2015]
   MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
In Otto, the claims were directed to a core member for hair curlers (i.e., a particular device) and a method of making the core member (i.e., a particular method of making that device) and "not to a method of curling hair wherein th[e] particular device is used." 312 F.2d at 940. The court held that patentability of the claims cannot be based "upon a certain procedure for curling hair using th[e] device and involving a number of steps in the process." The court noted that "the process is irrelevant as is the recitation involving the hair being wound around the core" in terms of determining patentability of the particular device. Id. Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.

More specifically, STEPHENS discloses in FIG. 1 a plan view of a foam generating apparatus 10 in accordance with the present invention.  As can be seen, the entire mixing and generation apparatus is configured to be mounted on a single skid frame 12, so as to be readily transportable to a field site. 
 In the embodiment which is illustrated, the various metering pumps are hydraulically operated, although it will be understood that in other embodiments some or all of these may be driven by electric motors or other drive means.  Accordingly, as can be seen in FIG. 1, the primary power source for the apparatus 10 is a diesel engine 14 which drives first and second hydraulic pumps 16, 18.  Pumps 16 and 18 draw hydraulic fluid from reservoir tank 20, through suction lines 22, 24, and a fan equipped hydraulic cooling assembly 26 is provided to maintain the fluid temperature within operating parameters. 
 The hydraulic output from pumps 16 and 18 is provided to a control panel assembly 30.  The control panel assembly includes a foam generator control panel 32, which will be described in greater detail below.  Also, in the particular embodiment which is illustrated--in which the finished foam is mixed with cement slurry to form a foamed cement grout--the control assembly 30 includes a grout control section 34 adjacent to the foam control section.  As can be seen in FIG. 1, the output from the smaller hydraulic pump 18 is connected to the foam control section of the control panel, while the output from the larger hydraulic pump 16 operates the grout side of the system. 
Foam control panel 32 includes a combined solution-air on-off control 40, a foam solution adjustment section 42, and a compressed air section 44.  The pump control section simultaneously opens the air supply and energizes the hydraulic drive motor 46 of a positive displacement, progressive cavity, rotor-stator solution metering pump 50.  Pumps of this type have an output rate which is directly proportional to the rate of rotation of the drive shaft.  This is important in the present invention because very precise, predetermined adjustments in the flow rate can be affected by increasing or decreasing the speed of the pump drive by a predetermined amount.  Although such pumps are preferred for use in the present invention, owing to their high degree of accuracy and reliability, roller pumps, gear pumps and/or other similar types of pumps driven by variable speed motors may be suitable for use in some embodiments of the present invention. 
 The suction line 52 of pump 50 is connected to a foam solution reservoir 54, from which the pump draws a metered amount of premixed water-foam concentrate solution (e.g., a 4% foam concentrate solution).  The foam solution flow is "metered" in the sense that it is precisely controlled by adjustment the speed of the pump drive motor 46, using a speed adjustment knob 55 in solution control section 42. 
 The foam solution is outputted from metering pump 50 to the foam solution section 42 of the foam control panel, via line 56.  A flow meter 43 in the control panel provides a continuous indication of the solution flow rate.  Compressed air, in turn, is supplied to the compressed air section 44 of the panel from storage tank 60, via compressed air line 62 including a regulator valve and flow meter 45.  An oil separator 63 is provided to eliminate any oil from the compressed air which might cause deterioration of the bubble structure of the foam material.  The controls in this section enable the air to be supplied in an infinitely adjustable, metered amount to a venturi assembly in which the compressed air and foam solution are combined, and pass therefrom through a foam conditioner 64. 
 From the foam conditioner 64, the finished foam is discharged through foam hose 66.  The finished foam may be directed from here to any desired site, depending on how it is to be used.  In the embodiment which is shown in FIG. 1, the foam discharge hose 66 is connected to the foam intake fitting 68 of a grout metering pump 70.  Pump 70 preferably is another positive displacement, rotor-stator pump of the Moyno.TM.-type, and is driven by a second hydraulic motor 72.  A cement slurry line 74 is also connected to the intake side of pump 70, upstream of the foam intake fitting 68.  The foam and cement slurry are mixed within the body 76 of the pump and within the first portion of the grout line 78, before being discharged from nozzle 80 into an area which is to be filled with the material. 
  Because the flow rate of the pump 70 is, like that of pump 50, directly proportional to the speed of the drive motor, the flow rates of the cement slurry on the intake side and the foamed cement grout mixture on the output side can be precisely metered.  The on/off valve 82 and speed control 84 for the grout pump 70 are contained in the grout control panel 34 of control assembly 30. 
 The monitoring and control components of the apparatus are contained in the control assembly 40.  Specifically, as is shown in FIGS. 2 and 3, the control assembly includes a monitoring panel 86 which is co-located with the foam and grout control panels 32, 34.  As will be described in greater detail below, the display panel includes tachometer readouts and flow meters for each of the pumps/fluid constituents in the system.  This allows the operator to check the flow rates of the constituents for correct proportioning, adjust the speed of the appropriate pump or pumps upwardly or downwardly using the speed control and watching the tachometer readout, and then verify the adjusted flow rates on the flow meter readouts. 
From the foregoing, it will be understood that the present invention provides infinitely adjustable control over the following functions: (1) the dilution of the foam solution (i.e., the water:foam concentrate ratio);  (2) the density of the finished foam (i.e., the air:foam solution ratio); and the finished foam output rate. 
 Moreover, although all of these functions are interrelated, each can be adjusted during operation of the apparatus without causing the others to move outside of their assigned parameters.  
In FIGS. 1-2, the foam solution is provided in a premixed form from tank 54; in other words, the water and foam concentrate are premixed to a selected concentration (e.g., 96:4) at a separate location before the tank is filled. 
 FIGS. 3-4, in turn, show an apparatus 100 which is essentially the same as that shown in FIGS. 1-2 (and in which, therefore, like reference numerals refer to like elements), except that the batch-type solution supply tank (shown for reference by the broken line image in FIG. 3) is replaced by a metering and control circuit 101 which mixes foam concentrate with water to form the foam solution on a continuous basis. 
 Accordingly, as can be seen in FIGS. 3-4, there is a third metering pump 102 which draws foam concentrate from a drum or tank 104, via concentrate line 106.  The concentrate metering pump 102 is provided with its own on/off valve 108 and speed adjustment valve 110 for drive motor 111, corresponding to the on/off and speed adjustment controls of the other metering pumps described above.  The concentrate output line 112 is routed through a flow meter 114 in control assembly 32a and to a wye fitting 116 on the intake side of the solution metering pump 50 (which is the same place the premixed solution supply is connected in the embodiment which is shown in FIGS. 1-2), and the water line 122 from tank 124 is connected to the other side of the wye fitting. 
 The foam concentrate and water are mixed within the body of the pump 50 and discharged through line 56.  This passes through the flow meter 43 in control assembly 42.  A needle valve 130 is mounted in line 56 upstream of the flow meter (see FIG. 2); this "smooths out" the slight fluctuations on the output side of pump 50, so as to provide more accurate flow readings. 
 Dilution of the foam solution, i.e., the water:foam concentrate ratio, is thus controlled by adjusting the relative operating rates of the concentrate and solution metering pumps 102 and 50.  The operating speed of the solution metering pump 50 is set to provide the desired output rate based on the amount of solution which will be required to produce the finished foam.  The bulk of the foam solution (e.g., 96%-97.5%) is water, which is simply received under a constant, low head of pressure from tank 124.  The flow rate of the foam concentrate constituent is then adjusted by increasing or decreasing the speed of the concentrate metering pump 102, using speed adjustment valve 138.  Thus, if a lower dilution rate is desired, then the speed of the concentrate pump is increased, and vice versa.  For example, in terms of relative operating rates, the solution pump may be set at 10 gpm and the concentrate pump may be set at 0.4 gpm in order to produce a 4% concentrate solution.  By comparing the concentrate flow rate indicated by flow meter 114 with the combined concentrate-water solution flow rate indicated by meter 43, the operator can verify that the correct dilution rate has been achieved, and make adjustments as necessary. 
 Should a demand occur for an increased or decreased amount of foam solution having the same dilution rate, this can be done by simultaneously increasing/decreasing the drive speeds of the two metering pumps 102, 50 (the motor speed controls are co-located, as shown in FIG. 4), while constantly comparing the concentrate and solution flow rates to insure that these maintain the correct proportional relationship. 
 The solution outputted from pump 50 is combined with air supplied from reservoir 60 to form the finished foam material.  Like the other constituents, the air is supplied at a controllable, infinitely adjustable rate.  In order facilitate precise metering of the air component, a pressure regulator valve 140 is mounted in line 62 upstream of the flow meter 45 and air metering valve 142.  A cutout valve 144 is also mounted in the air supply line. 
 As can be seen in FIG. 3, the air and foam solution lines meet at a venturi mixing unit 146.  The flow of compressed air entering from the side of the venturi unit 146 creates a vacuum effect which picks up the foam solution entering from the bottom of the venturi, so that the two components are mixed and forced out the discharge side of the unit.  From the venturi unit, the air/solution mixture enters the foam conditioner 64, which may be of any suitable type.  In the embodiment which is illustrated, the conditioner is preferably a tubular chamber filled with a suitable medium for conditioning the bubble structure of the foam material flowing therethrough; suitable media, of which many are known to those skilled in the art, include masses of beads, steel wool, washers, nuts and bolts, gravel, and so forth. 
 From the foam conditioner the foam material passes through the foam hose 66 and (in the embodiment which is illustrated) to the intake side of the cellular grout pump 70.  A check valve 148 is provided in the output line from the foam conditioner, so as to prevent grout from backing up through the foam hose into the panel when the foam output is secured. 
The density of the finished foam material is thus adjusted by proportioning the flow rate of the foam solution (through line 56) relative to that of compressed air (through line 62).  The density (sometimes referred to as the "weight") of the foam depends on the relative proportions of solution and air which are combined to form the material.  In addition to weight, the foam solution/air ratio controls other characteristics of the finished foam material: A "heavier" finished foam material produces a stronger, more stable bubble structure, while a "lighter" material is less expensive owing to the lesser amount of solution which is required.  For example, at one point in an operation it may be possible to use a lighter, less expensive foam material, while it may be necessary to increase the density of the foam so as to produce stronger materials as higher injection pressures are encountered. 
 Accordingly, to adjust the density of the finished foam during operation of the apparatus, the operator simply "dials in" an increase or decrease in the flow rate (GPM) of the foam solution relative to the flow rate of the air (CFM).  To facilitate this operation, the operator may refer to a chart listing known ratios of solution to air (in terms of GPM/CFM) for predetermined densities of finished foam.  To produce a heavier or lighter foam material while keeping the output rate constant, the operator then simply increases or decreases the drive speed of the solution metering pump 50 while holding the air flow rate constant, so as to increase/decrease the rate of flow of the foam solution relative to that of the air.  The operator compares the flow rate readouts (43, 114) with the target readings provided by the chart, until the right spot is hit to produce the desired weight.  By the same token, if an increase/decrease in foam output is required, but at the same density, the operator simply increases/decreases the speed of solution metering pump 50 while simultaneously opening/closing air metering valve 142, so as to simultaneously increase or decrease both flow rates while maintaining the same relative proportions. 
 As was noted above, in the embodiment which is illustrated in FIGS. 1-4, the foam output is mixed with cement slurry to form a foamed cement grout product.  The use of the large-capacity, rotor-stator type pump 70 driven by a variable speed hydraulic motor 72 enables the flow of the cement slurry to be precisely adjusted.  The operator is thus able to adjust relative rates between the foam generation system and the slurry pump so as to adjust the quality of the foamed cement grout.  For example, the speed of the slurry metering pump 70 may be increased or decreased using control 144 while maintaining the foam input constant, so as to increase or decrease the ratio of foam to cement slurry and thereby change the density of the finished product.  If it is desired to keep the grout output rate constant, then metering pump 70 may be maintained at a constant speed, while the flow rate of the finished foam material is increased/decreased as necessary. 
 FIG. 4 shows an enlarged view of portions of the control/monitoring layout of the apparatus of FIG. 3.  As can be seen, the metering pump drive motors 111, 46, and 72, are equipped with shaft-mounted tachometer drives 150, 152, 154 and associated electronic pickup units 156, 158, 160, which provide readouts at digital tachometer displays 162, 164, 166 in panel 86.  Panel 86 also includes digital readouts 170 and 172 for the foam concentrate and solution flow meters 114 and 43, and readouts 174 and 176 for the flow meters 45, 178 on the air supply and grout pump intake lines. 
 The speed of each of the drive motors 111, 46, 72 is controlled by the operator from panel 180 using speed control valves 110, 138 and 144.  This configuration enables the operator to energize/de-energize the machine using the cutout valves 108, 136, 182 without having to disturb the adjustments every time; also, once the correct settings have been determined, the operator can turn the speed adjustment valves to the correct positions while the machine is in the stand-by mode, and then material having the correct proportions will be produced immediately as soon as the cutout valves are opened.  The hydraulic pressure gauges 184, 186, 188 provide a back-up check to make sure that the hydraulic pressure is within the operating range of the motors and other equipment. 
 As the speed of the drive motor pumps is adjusted from panel 180, the tachometer displays in panel 86 permit the operator to closely monitor the speeds of the pumps, and to increase or decrease their speeds to accuracies within a fraction of revolution per minute.  Since the flow rate of each pump is directly proportional to its rate of operation, the operator can be provided with a set of "target" speeds (based on calculations or experience) which have been determined will produce a material having approximately the correct proportions; these settings can then be adjusted or "fine-tuned" as necessary under operating conditions. 
The actual flow rates at which the constituents are being delivered are verified by means of the flow meters.  Each of these flow meters has its own local display, plus the remote display in panel 86.  The flow meters consequently provide a reading from which the proportions can readily be calculated and compared with a predetermined standard.  Also, the flow meters provide an immediate visual indication if a problem affecting the quality of the material (e.g., a blockage in one of the supply lines) should develop.  It will also be noted that the flow meter 178 is mounted on the intake side of the grout pump 70, because this is to measure the slurry flow and also because the operation of such a large pump may cause reading fluctuations if the flow meter is installed on the output side. 
 All of the controls and displays are preferably positioned together so as to enable a person to operate the controls while simultaneously watching the corresponding tachometer and flow meter readouts.  Also, the operating levers for the cutout valves for the solution drive motor and air supply are exposed at the front of the panel and are linked together for operation using a single hand; this enables the operator to energize both supplies (i.e., the air and solution supplies) simultaneously with a single motion, so that finished foam having the correct proportions is produced at one. 
 In the embodiment which is illustrated, these controls/displays are configured for manual operation.  It will be understood, however, that in some embodiments these controls may be automated; for example, the tachometer and flow meter readout data may be supplied to a microprocessor which automatically adjusts the speeds of the pump drives, through hydraulic or pneumatic controls, for example. 
The apparatus of the present invention can be used to produce large quantities of finished foam material for any purpose where this is needed.  For example, FIG. 5 shows the apparatus 10, as shown and described in FIGS. 1-2, being used to produce foamed cement grout 200 which is injected to fill a subterranean cavity 202.  As was noted above, in this application the foam output hose 66 is connected to the intake side of a slurry mixing pump 70.  The foam intake port is positioned a sufficient distance downstream of the cement slurry intake port 74 to prevent the foam from backing or "bubbling" up to the slurry intake during operation. 
 The quality of grout required may vary considerably from job to job.  For example, some situations involve a large void fill which requires low compressive strength material and in which viscosity/flowability of the material may or may not be a factor; other jobs, such as the grouting of tunnel liners, involve much tighter spaces in which greater fluidity and/or compressive strength may be desired.  The flexibility of the present invention allows the operator to adjust the quality of the material as necessary to meet these situations. 
FIG. 6, in turn, shows a mobile firefighting apparatus 210 comprising a foam generating apparatus 212 in accordance with the present invention mounted on a truck chassis 214.  This enables the equipment to be transported to the scene of an aircraft crash or other fire site.  In this embodiment the foam discharge hose 66 is connected to a nozzle 216, from which the finished foam material 218 is discharged onto the fire 220.  The apparatus may include a hose reel 222 and other equipment known to those skilled in the art of fire fighting for particularly adapting the system to this use.  Moreover, the foam solution in tank 54 may contain additives to enhance the effectiveness of the finished foam material for this purpose, and furthermore, metering pumps similar to those described above may be incorporated for proportionally mixing the solution and/or such additives. 
*  *  *
As a result of the IDS submitted 7 FEB 2022, filed after the mailing of the previous office action, the following rejections are presented commensurate with the EPO search reports filed with said IDS to bolster the instant prosecution record as required by PTO policy:




    PNG
    media_image1.png
    453
    520
    media_image1.png
    Greyscale


Claims 75, 76, 81-87, and 89-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204354263 that discloses a system for producing a cementitious product comprising a pump 3 for the cementitous mix and a pump for the admixture disclosed at [0034] - [0035] of the supplied machine translation (note the disclosed peristaltic pump); proportional pump controllers disclosed at [0025], [0034], [0035] for the pumps; an injector (proximate 9) for an admixture such as an accelerator [0004]; an inline mixer conduit 9, 10 having a length to mix the cementitious mix and the admixture; wherein the second pump is run at a rate controlled proportionally to a rate of the first pump via the controller system  that controls the flow rates of the pumps [0025], [0034], [0035]; whereby the system is capable of and intended to discharge the cementitious mixture (i.e., the cementitious mix and the admixture) on desired surfaces on desired surfaces inherently including vertical surfaces via 3D printing [0016], [0034] - [0036]; the cementitious mix intermixed with the admixture is expelled from the conduit 9, 10 via pumping force of the pump 3, not via any pneumatic assistance.  
Claims 81-87 and 89 are not germane to the patentability of the system since these claims are drawn to the material or article worked upon by a structure.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, supra; see also In re Young, supra.  See MPEP 2115 in section (14) above.

Claims 75, 76, 77, 81-87, and 89-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2732263 that discloses a system for producing a cementitious product comprising a pump 12 for the cementitous mix and a pump 3 for the admixture 2; proportional pump controllers at 32 (page 4, lines 122-140 and page 6, lines 214-240 of the supplied machine translation) for the pumps 3 and 12; an injector 11 for an admixture 2; an inline mixer conduit 22, 22a having a length to mix the cementitious mix and the admixture; wherein the second pump is run at a rate controlled proportionally to a rate of the first pump via the controller system that controls the flow rates of the pumps (page 4, lines 122-140 and page 6, lines 214-240 of the supplied machine translation); whereby the system is capable of and intended to discharge the cementitious mixture (i.e., the cementitious mix and the admixture) on desired surfaces on desired surfaces such as walls or tunnels, mines, embarkments and excavations thereby inherently including vertical surfaces ([0003] and page 5, lines 203-205); the cementitious mix intermixed with the admixture is expelled from the conduit 22, 22a via pumping force of the pump 12, not via any pneumatic assistance.  
Claims 81-87 and 89 are not germane to the patentability of the system since these claims are drawn to the material or article worked upon by a structure.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, supra; see also In re Young, supra.  See MPEP 2115 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 75, 76, 77, 79, 81-87, 89, 90, 91, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over STEPHENS (US 5803596) in view of SAMPEL (US 2075867).
The patent to STEPHENS ‘596 discloses a system and method for producing a cementitious product as outlined above; the cementitious product being deposited on a desired surface (such as cavity 202 or other surfaces - col. 9, line 59 - col. 10, line 11); the system comprising pumps 50, 70, 102; proportional pump controls at 180; an injector (proximate 116); an elongated inline mixer conduit 78; wherein one pump is run at a rate controlled proportionally to a rate of another pump by a system 180 that controls the rate of the one pump; flowmeters 43 and 114; a step of controlling the flow rate of a liquid admixture at a rate proportional to the flow rate of the cementitious mix - col. 7, line 66 - col. 10, line 11.  Stephens thus discloses the recited system and the recited method but does not disclose the inline mixer embodiment including a casing with internal mixing vanes.  
Sampel discloses an inline mixer for cementitious materials including a casing 10; inlet port 20; staggered mixing vanes 22, 23; the vanes being twisted and sloped as seen in the Figures; and an injector 21 for a fluid being aligned to inject said fluid at a vane surface 28.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified or substituted the discharge conduit at the output of pump 70 in Stephens with an inline mixer having vanes as taught by Sampel for the purposes of providing positively acting means for thoroughly combining or impregnating an aggregate of cement or plaster with water under conditions that will cause better hydration thereof and prevent formation of dry pockets and sand laminations or striae therein when applied to a surface, thereby enabling the mass to more firmly adhere to or become bonded to said surface (col. 1, lines 2-10) and to generate a vortex in the substances flowing through the inline mixer to generate a more effective dispersion (col. 3, lines 5-27).

Claims 78 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over STEPHENS (US 5803596) in view of SAMPEL (US 2075867) as applied to claim 75 above and further in view of EP 1514592 A1.
Modified Stephens does not disclose the vanes of the inline mixer being replaceable or adjustable.  EP ‘592 discloses an inline mixer having a casing and including movable vanes 11-13; the vanes being replaceable and adjustable as seen in the Figure.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified the vanes in the inline mixer of modified Stephens for the purpose of optimizing mixing, per the abstract of EP ‘592 reproduced below (see the “ADVANTAGE” section seen below):

    PNG
    media_image2.png
    538
    729
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    374
    670
    media_image3.png
    Greyscale


Claims 80 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over STEPHENS (US 5803596) in view of SAMPEL (US 2075867) as applied to claims 75 and 91 above and further in view of McCary, Sr. (US 9091028 B1).
Modified Stephens does not disclose the screed guide member.  McCary, Sr. teaches that a screed 10 is a well-known tool for finishing vertical surfaces 19 upon which a cementitous material is applied.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified Stephens with a screed as taught by McCary, Sr. for the purpose of enabling the efficient smoothing and finishing of fresh concrete on a vertical surface without burdening the screed operator (col. 1, lines 12-23 and col. 2, lines 4-10).

Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over STEPHENS (US 5803596) in view of SAMPEL (US 2075867) as applied to claim 91 above and further in view of Weisbrod (US 4298288)  
The modified Stephens method does not disclose the accelerator.  Weisbrod discloses a mobile concreting apparatus (FIG. 1) that includes a bin 10 containing dry cement feeding into a cement hopper 12, a pea gravel hopper 14 containing pea gravel, and a hopper 16 containing sand.  The foregoing components are mounted on a conventional vehicle, generally designated 17, such as a flat bed trailer for on-road travel.  The ingredients are delivered by three separate ingredient feeding conveyors 18, 20 and 22, (FIG. 2) each comprising an auger driven by an associated electric motor, 24, 26 and 28, respectively, to a mixing auger 30.  The mixing auger is mounted in an open trough 31 and is driven by an associated electric motor 32 (FIG. 1).  In the mixing auger 30, the cement, pea gravel, and sand are mixed together with water, delivered through a pipe 34 from a tank 36 via a flow control valve 38, to form a concrete slurry.  A slicking agent, to enable the slurry to be pumped with reduced friction, is added from a slicking agent hopper 40 by an auger 42 driven by an electric motor 44.  The slurry is delivered by the mixing auger 38 to a holding tank 46 from which it is pumped by a hydraulically operated slurry applicator pump 48 through a delivery hose 50 to a nozzle 52.  Compressed air from an air compressor 54 is injected at the nozzle to propel the slurry in a spray against the surface to be coated.  A chemical concrete accelerator from an accelerator tank 53 is added at the nozzle to promote rapid hardening of the concrete after it has been sprayed.  The accelerator chemical, which is liquid, is stored in the accelerator tank 53 and pumped to the nozzle 52 through an accelerator hose 95 by a pump 96.  The pump 96 is driven by a variable speed air motor 98.  The motor includes a manual controller such as a knob or lever which may be moved relative to a graduated scale to vary the motor r.p.m.  and thereby selectively determine the rate of flow of accelerator.  Mounted on the vehicle is a diesel engine 56 which mechanically drives the air compressor 54 and also drives a alternating current generator 58 to provide power for the motors driving the augers.  The engine 56 also mechanically drives a hydraulic pump 60 which provides a source of hydraulic fluid under pressure to operate the slurry pump 48.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the modified Stephens method with a step of providing a cement accelerator as taught by Weisbrod for the purpose of enabling that, after the concrete has been sprayed from the nozzle, it should harden rapidly to speed completion of the coating operation and avoid dripping and running (col. 6, last paragraph).
*  *  *
Claims 75, 76, 77, 79, 81-87, 89, 90, 91, 93, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over CN 204354263 in view of SAMPEL (US 2075867).
CN 204354263 discloses a system and method for producing a cementitious product composed of a cementitous mix and admixture as outlined above; the cementitious product being deposited on a desired surface ([0016], [0034] - [0036]).   CN 204354263 thus discloses the recited system and the recited method but does not disclose the inline mixer embodiment including a casing with internal mixing vanes.  
Sampel discloses an inline mixer for cementitious materials including a casing 10; inlet port 20; staggered mixing vanes 22, 23; the vanes being twisted and sloped as seen in the Figures; and an injector 21 for a fluid being aligned to inject said fluid at a vane surface 28.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified or substituted the discharge conduit in CN 204354263 with an inline mixer having vanes as taught by Sampel for the purposes of providing positively acting means for thoroughly combining or impregnating an aggregate of cement or plaster with water under conditions that will cause better hydration thereof and prevent formation of dry pockets and sand laminations or striae therein when applied to a surface, thereby enabling the mass to more firmly adhere to or become bonded to said surface (col. 1, lines 2-10) and to generate a vortex in the substances flowing through the inline mixer to generate a more effective dispersion (col. 3, lines 5-27).

Claims 78 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over CN 204354263 in view of SAMPEL (US 2075867) as applied to claim 75 above and further in view of EP 1514592 A1.
Modified CN 204354263  does not disclose the vanes of the inline mixer being replaceable or adjustable.  EP ‘592 discloses an inline mixer having a casing and including movable vanes 11-13; the vanes being replaceable and adjustable as seen in the Figure.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified the vanes in the inline mixer of modified CN 204354263 for the purpose of optimizing mixing, per the abstract of EP ‘592 reproduced below (see the “ADVANTAGE” section seen below):

    PNG
    media_image2.png
    538
    729
    media_image2.png
    Greyscale


Claims 80 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over CN 204354263 in view of SAMPEL (US 2075867) as applied to claims 75 and 91 above and further in view of McCary, Sr. (US 9091028 B1).
Modified CN 204354263 does not disclose the screed guide member.  McCary, Sr. teaches that a screed 10 is a well-known tool for finishing vertical surfaces 19 upon which a cementitous material is applied.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified  CN 204354263 with a screed as taught by McCary, Sr. for the purpose of enabling the efficient smoothing and finishing of fresh concrete on a vertical surface without burdening the screed operator (col. 1, lines 12-23 and col. 2, lines 4-10).
*  *  *
Claims 75, 76, 77, 79, 81-87, 89, 90, 91, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2732263 in view of SAMPEL (US 2075867).
FR 2732263 discloses a system and method for producing a cementitious product composed of a cementitous mix and admixture as outlined above; the cementitious product being deposited on a desired surface ([0003] and page 5, lines 203-205).  FR 2732263 thus discloses the recited system and the recited method but does not disclose the inline mixer embodiment including a casing with internal mixing vanes.  
Sampel discloses an inline mixer for cementitious materials including a casing 10; inlet port 20; staggered mixing vanes 22, 23; the vanes being twisted and sloped as seen in the Figures; and an injector 21 for a fluid being aligned to inject said fluid at a vane surface 28.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified or substituted the discharge conduit in FR 2732263 with an inline mixer having vanes as taught by Sampel for the purposes of providing positively acting means for thoroughly combining or impregnating an aggregate of cement or plaster with water under conditions that will cause better hydration thereof and prevent formation of dry pockets and sand laminations or striae therein when applied to a surface, thereby enabling the mass to more firmly adhere to or become bonded to said surface (col. 1, lines 2-10) and to generate a vortex in the substances flowing through the inline mixer to generate a more effective dispersion (col. 3, lines 5-27).

Claims 78 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2732263 in view of SAMPEL (US 2075867) as applied to claim 75 above and further in view of EP 1514592 A1.
Modified FR 2732263  does not disclose the vanes of the inline mixer being replaceable or adjustable.  EP ‘592 discloses an inline mixer having a casing and including movable vanes 11-13; the vanes being replaceable and adjustable as seen in the Figure.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified the vanes in the inline mixer of modified FR ‘263 for the purpose of optimizing mixing, per the abstract of EP ‘592 reproduced below (see the “ADVANTAGE” section seen below):

    PNG
    media_image2.png
    538
    729
    media_image2.png
    Greyscale


Claims 80 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2732263 in view of SAMPEL (US 2075867) as applied to claims 75 and 91 above and further in view of McCary, Sr. (US 9091028 B1).
Modified FR 2732263 does not disclose the screed guide member.  McCary, Sr. teaches that a screed 10 is a well-known tool for finishing vertical surfaces 19 upon which a cementitous material is applied.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified FR ‘263 with a screed as taught by McCary, Sr. for the purpose of enabling the efficient smoothing and finishing of fresh concrete on a vertical surface without burdening the screed operator (col. 1, lines 12-23 and col. 2, lines 4-10).

Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2732263 in view of SAMPEL (US 2075867) as applied to claim 91 above and further in view of Weisbrod (US 4298288)  
Modified FR 2732263 does not disclose the accelerator.  Weisbrod discloses a mobile concreting apparatus (FIG. 1) that includes a bin 10 containing dry cement feeding into a cement hopper 12, a pea gravel hopper 14 containing pea gravel, and a hopper 16 containing sand.  The foregoing components are mounted on a conventional vehicle, generally designated 17, such as a flat bed trailer for on-road travel.  The ingredients are delivered by three separate ingredient feeding conveyors 18, 20 and 22, (FIG. 2) each comprising an auger driven by an associated electric motor, 24, 26 and 28, respectively, to a mixing auger 30.  The mixing auger is mounted in an open trough 31 and is driven by an associated electric motor 32 (FIG. 1).  In the mixing auger 30, the cement, pea gravel, and sand are mixed together with water, delivered through a pipe 34 from a tank 36 via a flow control valve 38, to form a concrete slurry.  A slicking agent, to enable the slurry to be pumped with reduced friction, is added from a slicking agent hopper 40 by an auger 42 driven by an electric motor 44.  The slurry is delivered by the mixing auger 38 to a holding tank 46 from which it is pumped by a hydraulically operated slurry applicator pump 48 through a delivery hose 50 to a nozzle 52.  Compressed air from an air compressor 54 is injected at the nozzle to propel the slurry in a spray against the surface to be coated.  A chemical concrete accelerator from an accelerator tank 53 is added at the nozzle to promote rapid hardening of the concrete after it has been sprayed.  The accelerator chemical, which is liquid, is stored in the accelerator tank 53 and pumped to the nozzle 52 through an accelerator hose 95 by a pump 96.  The pump 96 is driven by a variable speed air motor 98.  The motor includes a manual controller such as a knob or lever which may be moved relative to a graduated scale to vary the motor rpm and thereby selectively determine the rate of flow of accelerator.  Mounted on the vehicle is a diesel engine 56 which mechanically drives the air compressor 54 and also drives a alternating current generator 58 to provide power for the motors driving the augers.  The engine 56 also mechanically drives a hydraulic pump 60 which provides a source of hydraulic fluid under pressure to operate the slurry pump 48.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the modified FR 2732263 method with a step of providing a cement accelerator as taught by Weisbrod for the purpose of enabling that, after the concrete has been sprayed from the nozzle, it should harden rapidly to speed completion of the coating operation and avoid dripping and running (col. 6, last paragraph).

Allowable Subject Matter
None.



Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot in view of the new grounds of rejection necessitated by the IDS filed 7 FEB 2022.
Applicant's arguments filed 18 JAN 2022 with regard to STEPHENS have been fully considered but they are not persuasive.  
Applicant is reminded that “[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). The factual determination of anticipation requires the disclosure in a single reference of every element of the claimed invention, either explicitly or inherently. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997).  “The identical invention must be shown in as complete detail as is contained in the ... claim.”  Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
Turning to the rejection of the claims under 35 U.S.C. § 102, it is noted that the terminology in a pending application's claims is to be given its broadest reasonable interpretation (In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)) and limitations from a pending application's specification will not be read into the claims (Sjolund v. Musland, 847 F.2d 1573, 1581-82, 6 USPQ2d 2020, 2027 (Fed. Cir. 1988)).  Anticipation under 35 U.S.C. § 102(b) is established only when a single prior art reference discloses, either expressly or under the principles of inherency, each and every element of a claimed invention.  See Constant v. Advanced Micro-Devices. Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1064 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988); RCA Corp. v. Applied Digital Data Sys., Inc., 730 F.2d 1440, 1444, 221 USPQ 385, 388 (Fed. Cir. 1984).  Moreover, anticipation by a prior art reference does not require either the inventive concept of the claimed subject matter or the recognition of properties that are inherently possessed by the prior art reference.  Verdegaal Brothers Inc. v. Union Oil co. of California, 814 F.2d 628, 633, 2 USPQ2d 1051, 1054 (Fed. Cir. 1987), cert. denied, 484 U.S. 827 (1987). A prior art reference anticipates the subject matter of a claim when that reference discloses each and every element set forth in the claim  (In re Paulsen, 30 F.3d 1475, 1478-79, 31 USPQ2d 1671, 1673 (Fed. Cir. 1994) and In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990)); however, the law of anticipation does not require that the reference teach what Applicant is claiming, but only that the claims "read on" something disclosed in the reference.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781, 789 (Fed. Cir. 1983), cert. denied, 465 U.S. 1026 (1984) (and overruled in part on another issue), SRI Intel v. Matsushita Elec. Corp. Of Am., 775 F.2d 1107, 1118, 227 USPQ 577, 583 (Fed. Cir. 1985).  Also, a reference anticipates a claim if it discloses the claimed invention such that a skilled artisan could take its teachings in combination with his own knowledge of the particular art and be in possession of the invention.  See In re Graves, 69 F.3d 1147, 1152, 36 USPQ2d 1697, 1701 (Fed. Cir. 1995), cert. denied, 116 S.Ct. 1362 (1996), quoting from In re LeGrice, 301 F.2d 929, 936, 133 USPQ 365, 372 (CCPA 1962).
With respect to the applied prior art under 35 U.S.C. § 102, the examiner has explicitly demonstrated how the references disclose each and every element set forth in the claims and how the pending claims read on the disclosure of the reference, hence the rejections are considered proper.
When "the claimed and prior art products are identical or substantially identical,..., the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977); see also, In re Spada, 911 F.2d 705,708 (Fed. Cir. 1990) ("[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."). 
To properly compare a prior art reference with the claims at issue, the claim must first be correctly construed to define the scope and meaning of each contested limitation. Gechter v. Davidson, 116 F.3d 1454, 1457 (Fed. Cir. 1997). During examination, claim terms must be given their broadest reasonable construction in light of the Specification. In re Icon Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007). 
"[A] statement of intended use.., does not qualify or distinguish the structural apparatus claimed over the reference." In re Sinex, 309 F.2d 488, 492 (CCPA 1962); In re Tuominen, 671 F.2d 1359, 1361 (CCPA 1982) ("The only distinction to which Tuominen can aver is a difference in use, which cannot render the claimed composition novel."); In re Yanush, 477 F.2d 958, 959 (CCPA 1973) ("Appellant's use limitation does not impart a structural feature different from those of the prior art."); In re Casey, 370 F.2d 576, 580 (CCPA 1967) ("The claims in issue call for an apparatus or machine, viz. a tape dispensing machine. The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."); In re Hack, 245 F.2d 246, 248 (CCPA 1957) ("These cases are merely expressive of the principle that the grant of a patent on a composition or machine cannot be predicated on a new use of that machine or composition."). 
Moreover, the recitation of a material intended to be worked upon by a claimed apparatus does not differentiate the claimed apparatus structure from the structure of a prior art apparatus. In re Rishoi, 197 F.2d 342, 345 (CCPA 1952). 
The arguments related to the compressed air aspect in Stephens are perplexing since the examiner is not relying on the compressed air device in Stephens for any aspect of the rejection(s).  Where in the rejection(s) did the examiner explicitly remove the compressed air tank as asserted by Applicant?  The examiner has not ignored the teachings related to the compressed air tank, instead this feature is not relied upon whatsoever.  Moreover, the compressed air in the prior art is employed for mixing with the cementitous mixture (thus foaming or aerating such mixture), not for conveying the mixture through the system to the discharge point.  The conveyance, under pressure, of the cementitious mixture is provided by the pumps identified in the respective rejections.
With respect to the system claims, the substances being pumped or mixed constitute the work acted upon by said system.  The case law and PTO policy is clear - the recitation of a material intended to be worked upon by a claimed apparatus does not differentiate the claimed apparatus structure from the structure of a prior art apparatus.  See section (14) above.
With further respect to the system claims, the intended use related to “can be pumped into place to create a vertical surface” is certainly devoid of any structure to define over the prior art and merely constitutes an intended use of the system.  Such an intended use has not been afforded any patentable weight because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647; In re Sebald, 122 USPQ 527; In re Lemin et al., 140 USPQ 273; In re Sinex, 135 USPQ 302; In re Pearson, 181 USPQ 641.
This claim language is merely a statement of intended use which imparts no structure to the claimed apparatus.  It is well settled that the intended use of an apparatus is not germane to its patentability.  In re Self, 671 F.2d 1344, 213 USPQ 1 (CCPA 1982); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).
Nevertheless, the prior art applied above is certainly capable of pumping the cementitious mixture produced therein onto any desired surface [not part of the claimed system], including vertical surfaces as outlined in the rejections.  To assert otherwise is considered irrational, especially in light of the procedures taught in the prior art 9Forming tunnel walls or liners and the like).  With regard to the method, the surfaces forming cavities, voids, tunnel liners, 3D printed surfaces, walls, tunnels, mines, embarkments and excavations that accept the cementitous mixture produced by the prior art above inherently includes surfaces having a vertical component of dimension, thus possessing vertical surfaces.
Applicant mentions properties of the cementitious mix such as hardening rate, thixotropy, slump, etc.  Such properties relate to properties of the work acted upon by system, not germane to the patentability of the system.  Claims 75-90 are system/apparatus claims, not composition claims.
Applicant employs very broad claim language such as “coupled to” - such language fails to set forth any specific structural arrangement to define over the prior art.  Since many of the “hardware” elements, for example, in Stephens are in fluid communication  with each other through conduits or the like, these elements can be considered “coupled to” each other within the broad expanse of this term.
The examiner sees no claim language that necessarily and positively eliminates the use of compressed air or pneumatic devices in the system or method.  The method claim 91 does recite expelling the cementitous mixture from the conduit “without pneumatic assistance”, however, the compressed air in the prior art is employed for mixing with the cementitous mixture (thus foaming or aerating such mixture), not for conveying the mixture through the system to the discharge point.  The conveyance, under pressure, of the cementitious mixture is provided by the pumps identified in the respective rejections.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open - ended and does not exclude additional, unrecited elements or method steps. Moleculon Research Corp. v.  CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948)("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts").  	The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).
In view of claims 75 and 91 employing “comprising” in lines 1 thereof, the claims are inclusive or open - ended and do not exclude additional, unrecited elements or method steps, such as a compressed air system or any other piece of hardware.
Applicant concludes that “Stephens fails to provide an enabling disclosure capable of producing a vertical wall. Providing the additives and standard cementitious mix to the hardware of Stephens would result in broken pumps, clogged lines, and no vertical wall.”  Applicant’s position on this point is considered to be speculative attorney's argument unsupported by objective technical evidence on the issue in direct contradiction to the teachings of the Stephens patent.  Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).  
In response to the typical well-worn argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209    (CCPA 1971).  All of the subject matter rejected under 35 USC 103 involves knowledge which was within the level of ordinary skill before the effective filing date of the invention.  The 103 rejections are thereby maintained.

Conclusion
The cited prior art shows a 3D printer for cementitious material.  The cited patents to Stephens show discharging a cementitious mixture into a variety of surfaces, including surfaces having a vertical component of dimension.



Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7 FEB 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
NOTE:  The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Written or telephonic status inquiries will not be responded to - see the next section.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             






20 May 2022